                                                           Bank of America Building
THE WEITZ LAW FIRM, P.A.                                   18305 Biscayne Blvd., Suite 214
                                                           Aventura, Florida 33160
                                                           Main: 305-949-7777
                                                           Fax: 305-704-3877



November 19, 2019
                                                                 11/20/2019
VIA CM/ECF                                             Plaintiff is directed to file the motion with the mediator. The
Honorable Judge Vernon S. Broderick                    Clerk is respectfully directed to close the open motions at
United States District Court                           Documents 49 and 50.
Southern District of New York
40 Foley Square - Courtroom 706
New York, NY 10007

              Re:    Vuppala v. 998LQ Sushi, Inc., d/b/a Okinii, et al.
                     Case Number: 1:18-cv-10696-VSB

Dear Judge Broderick:

         The undersigned represents the Plaintiff in the above-captioned case matter.

        The mediation in this matter is scheduled for this Friday, November 22, 2019.
As the Plaintiff is a wheelchair-bound paraplegic, undersigned counsel hereby
respectfully requests that this Honorable Court grant the Plaintiff leave to appear at the
upcoming mediation telephonically, especially in light of the current harsh freezing rainy
weather currently forecasted for this Friday’s mediation date, in which Plaintiff would
need to travel roundtrip from his residence in Piscataway, New Jersey, while confined to
his wheelchair, which is potentially unsafe in such rainy conditions. Plaintiff's counsel
shall appear in-person at the mediation with full settlement authority, while Plaintiff will
be available telephonically throughout the entire mediation, if permitted by the Court.

       This Court may wish to take notice that this is the first request for telephonic
appearance by the Plaintiff in this action, for the good cause shown herein. Thank you
for your attention to this request.

                                          Sincerely,

.                                         By: /S/ B. Bradley Weitz            .
                                             B. Bradley Weitz, Esq. (BW 9365)
                                             THE WEITZ LAW FIRM, P.A.
                                             Attorney for Plaintiff
                                             Bank of America Building
                                             18305 Biscayne Blvd., Suite 214
                                             Aventura, Florida 33160
                                             Telephone: (305) 949-7777
                                             Facsimile: (305) 704-3877
                                             Email: bbw@weitzfirm.com
